Case 1:20-cv-03315-ER Document 51-31 Filed 05/26/20 Page 1 of 5




               EXHIBIT 31
        Case 1:20-cv-03315-ER Document 51-31 Filed 05/26/20 Page 2 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CESAR FERNANDEZ-RODRIGUEZ, ROBER
GALVEZ-CHIMBO, SHARON HATCHER,
JONATHAN MEDINA, and JAMES WOODSON,
individually and on behalf of all others similarly
situated,                                                 No. 20 Civ. 3315

                       Petitioners,                       DECLARATION OF NICOLAS
                                                          SUCICH
               -v.-

MARTI LICON-VITALE, in her official capacity
as Warden of the Metropolitan Correctional Center,

                       Respondent.



NICOLAS SUCICH declares the following under penalty of perjury and pursuant to 28 U.S.C.
§ 1746:

   1. My name is Nicolas Sucich and I have been housed at the Metropolitan Correctional Center

      (“MCC”) since November 2019. I was at FMC Devens previously. My Registration

      Number is 14574-104. I have been housed on 11-South unit.

   2. I was originally on 5S because I’m a cadre and have a short sentence to complete. Then I

      was transferred to Otisville when they were locking for a gun in our building. When they

      were looking for the gun in MCC they broke my CPAP machine. Since March 12, 2020

      when we have been back I have had to sleep without my CPAP machine and I wake up

      coughing and with chest pain. I have asked for another machine, but they say they can’t

      give it to me.

   3. I am 50 years old.

   4. I have the following medical conditions: diabetes, high blood pressure, asthma, and thyroid

      problems.
    Case 1:20-cv-03315-ER Document 51-31 Filed 05/26/20 Page 3 of 5



5. I have had to go to the second floor for medical a couple times in the last few weeks

   because I couldn’t breathe and had extremely high blood pressure. They had to put me on

   oxygen. My asthma is terrible. I can barely breathe. They have increased my inhalers but

   it isn’t helping. I am scared that something will happen to me. I am supposed to get out

   soon but I am scared something will happen before that. My blood pressure was 220/145

   a couple days ago. Yesterday I spoke to the doctor and my sister had told me to ask him

   for a letter to support my request for compassionate release. He said he could not give me

   one.

6. There are 26 beds on my tier and there are 6 tiers on 11-S. We are housed in dormitory

   style rooms. There is only about 1.5 to 2 feet between beds. We share one toilet, one

   shower and one sink for 26 people. There are five phones to call home and then one

   phone to call the public defender. We share that phone with 150 people.

7. We had patient zero in my tier. He was gone for two weeks, at the hospital for a day and

   then locked up in SHU. Now he is back.

8. New people last joined my unit yesterday. A few days ago three other people came from

   the street.

9. I have not been tested for COVID-19. Nobody has really been tested. We have all asked

   for tests and for antibody tests to see how many people have had COVID-19 but they

   never take us out. They don’t even check the temperatures every day. They never answer

   Corrlinks sick calls. The doctor himself has been accessible to me and when he sees me

   he helps me because he is concerned. But to other people he is not like that at all. But

   there is not much he can do. He just keeps telling me to talk to my sister to get out of

   here.



                                             2
     Case 1:20-cv-03315-ER Document 51-31 Filed 05/26/20 Page 4 of 5



10. There is no emergency button in my unit that I know of. There were about five other

   people here who had COVID-19 who were taken off the unit. I think I had it but they

   never took me to the hospital or anything. I lost my taste and smell for several days and I

   was shivering and convulsing with fever. This was about six weeks ago. During those

   three days that I was extremely sick no doctors came to check on me. I have had a lot of

   trouble breathing since then.

11. We clean our own common areas ourselves about once per day but we are only allowed

   there an hour per day to use the phone and computers. We are locked in the dormitory all

   day.

12. They just put up signs this morning saying we can ask for cleaning supplies. There were

   two weeks before when we had no toilet paper at all.

13. I have not seen the computers getting cleaned. We usually wipe the phones ourselves

   before using them with some pink solution they say is disinfectant. Today when the

   inspector came, the CO came through and was spraying the bars of the dormitory with

   disinfectant. That had never happened before.

14. They just started giving us masks three weeks ago. The masks are made of paper. They

   recently gave us cloth masks but they are painful to wear. I still have some paper masks.

   They have never given us gloves.

15. I do not think my legal mail is going out. I have tried to contact the judge and my

   attorney.

16. I consent to my BOP medical records being provided by the BOP to Covington &

   Burling, the law firm suing the MCC in this class action. I would like my medical

   records to be kept under seal, but they may be shared with the judge and the government



                                             3
       Case 1:20-cv-03315-ER Document 51-31 Filed 05/26/20 Page 5 of 5



      in support of my statements about my medical condition and the medical care at the

      MCC. I understand what the lawsuit is about, how my medical records will be used, and

      that I have the right to refuse to give access to my medical records. This consent is valid

      throughout the term of the class action lawsuit. I have been allowed to ask questions

      about this, and my questions have been answered. The purpose of this study, procedures

      to be followed, risks and benefits have been explained to me. I have been read this

      consent language. I have been told that I will be mailed a copy of this declaration,

      including my consent to the release of my medical records.



Executed on: May 13, 2020
             New York, New York

                                                           As reported by Nicolas Sucich to
                                                           Hannah Rosner

                                                                 /s Hannah Rosner
                                                           Hannah Rosner




                                               4
